DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (JP 2004/507257) in view of De Haan et al. (US 2004/0089058).
Regarding Claim 1, Armstrong teaches a dog toilet comprising: a receptacle in which a dog urinates (tray 10); a liquid-permeable layer, made of insulating material (water-permeable top sheet 8), comprising apertures through which excreted urine passes from an upper side to a lower side in an up-down direction of the liquid-permeable layer (Figure 1); a urination detection sensor comprising a first electrode and a second electrode (“two rows of metal foil arrays 9”; Figure 2); and an operating device that operates based on a conducting state of the first electrode and the second electrode (“a two-part detector operated by moisture and temperature is provided in an electric circuit [not shown] with an electric motor 34” Paragraph [0005]), wherein at least one of the first electrode and the second electrode is spaced apart from the receptacle (mat 2; Figure 1).
Armstrong fails to teach wherein the liquid-permeable layer is disposed between the first electrode and the second electrode in the up-down direction.
However, De Haan teaches wherein the liquid-permeable layer (substrate 2, “the substrate 2 can consist of, for instance, a plastic layer, a textile layer, such as a nonwoven, a paper layer, etc.” Paragraph [0025]) is disposed between the first electrode (electrode 12) and the second electrode (electrode 14) in the up-down direction (Figure 2b).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the liquid permeable layer and electrodes of Armstrong with the arrangement of De Haan, in order to ensure the accuracy of the liquid detection by preventing electric conduction without the presence of urine.
Regarding Claim 4, Armstrong in view of De Haan teaches the dog toilet of Claim 2. Armstrong further teaches the dog toilet, wherein the insulating material (a water-permeable top sheet 8) is a non-absorbent material (top sheet 8 is water permeable, therefore non-absorbent).
Regarding Claim 5, Armstrong in view of De Haan teaches the dog toilet of Claim 1. Armstrong further teaches the dog toilet, further comprising: an absorbent member (water-absorbing pad 6) disposed below the first electrode and the second electrode (two rows of metal foil arrays 9; Figure 1) in the up- down direction, wherein the first electrode and the second electrode are spaced apart from the receptacle (mat 2; Figure 1), and the absorbent member comprises a liquid-absorbent absorbent body (water absorbing pad 6).
Regarding Claim 10, Armstrong in view of De Haan teaches the dog toilet of Claim 1. Armstrong further teaches the dog toilet, wherein the urination detection sensor further comprises: a plurality of pairs of first and second electrodes (two rows of metal foil arrays 9) disposed side-by-side in a horizontal direction of the liquid-permeable layer (Figure 2).
Regarding Claim 15, Armstrong in view of De Haan teaches the dog toilet of Claim 4. Armstrong further teaches the dog toilet, further comprising: an absorbent member (water-absorbing pad 6) disposed below the first electrode and the second electrode (two rows of metal foil arrays 9; Figure 1), wherein the first electrode and the second electrode are spaced apart from the receptacle (mat 2; Figure 1), and the absorbent member comprises a liquid-absorbent absorbent body (water absorbing pad 6).
Claims 6, 8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong and De Haan as applied to claims 1, 4, 5 above, and further in view of McElroy (US 2010/0064975).
Regarding Claim 6, Armstrong in view of De Haan teaches the dog toilet of Claim 5.
Armstrong fails to teach the dog toilet, wherein at least one of the first electrode and the second electrode contacts the absorbent member.
However, McElroy teaches the dog toilet, wherein at least one of the first electrode and the second electrode contacts the absorbent member (“the wet absorbable paper is in contact with at least two of the contacts 72” Paragraph [0037]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the absorbent member as taught by Armstrong as being in contact with the at least one electrode as taught by McElroy, to ensure that the electrical signal is passed between the first and second electrodes evenly when there is little urine or the pad is urinated on at the edges or sides.
Regarding Claim 8, Armstrong in view of De Haan teaches the dog toilet of Claim 1. 
Armstrong fails to teach the dog toilet, wherein the first electrode is spaced apart from the second electrode in the up-down direction, and the first electrode at least partially overlaps the second electrode in a horizontal direction of the liquid-permeable layer.
However, McElroy teaches the dog toilet, wherein the first electrode (contact 72) is spaced apart from the second electrode (electrical conductors 86) in the up-down direction (Figure 12), and the first electrode at least partially overlaps the second electrode in a horizontal direction of the liquid-permeable layer (Figure 12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Armstrong with the electrodes spaced vertically and overlapping horizontally as taught by McElroy, in order to allow the insulation to be placed in a layer between the electrodes, while retaining sensor accuracy.
Regarding Claim 19, Armstrong in view of De Haan teaches the dog toilet of Claim 4. 
Armstrong fails to teach the dog toilet, wherein the first electrode is spaced apart from the second electrode in the up-down direction, and the first electrode at least partially overlaps the second electrode in a horizontal direction of the liquid-permeable layer.
However, McElroy teaches the dog toilet, wherein the first electrode (contact 72) is spaced apart from the second electrode (electrical conductors 86) in the up-down direction (Figure 12), and the first electrode at least partially overlaps the second electrode in a horizontal direction of the liquid-permeable layer. (Figure 12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second horizontally spaced apart electrodes as taught by Armstrong with the electrodes spaced vertically and overlapping horizontally via the insulated configuration as taught by McElroy, in order to allow the electrodes to be close to each other while reducing interference and maintaining sensor accuracy.
Regarding Claim 20, Armstrong in view of De Haan teaches the dog toilet of Claim 5.
Armstrong fails to teach the dog toilet, wherein the first electrode is spaced apart from the second electrode in the up-down direction, and the first electrode at least partially overlaps the second electrode in a horizontal direction of the liquid-permeable layer.
However, McElroy teaches the dog toilet, wherein the first electrode (contact 72) is spaced apart from the second electrode (electrical conductors 86) in the up-down direction (Figure 12), and the first electrode at least partially overlaps the second electrode in a horizontal direction of the liquid-permeable layer. (Figure 12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second horizontally spaced apart electrodes as taught by Armstrong with the electrodes spaced vertically and overlapping horizontally via the insulated configuration as taught by McElroy, in order to allow the electrodes to be close to each other while reducing interference and maintaining sensor accuracy.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong and De Haan as applied to claim 1 above, and further in view of Castagnidoli (WO 9422401)
Regarding Claim 11, Armstrong in view of De Haan teaches the dog toilet of Claim 1.
Armstrong fails to teach the dog toilet, wherein the urination detection sensor further comprises: a plurality of first electrodes and a plurality of second electrodes, wherein each of the first electrodes is spaced apart from each of the plurality of second electrodes in the up-down direction, the first electrode and second electrode have a grating shape.
However, Castagnidoli teaches the dog toilet, wherein the urination detection sensor further comprises: a plurality of first electrodes (electrical leads C1A) and a plurality of second electrodes (electrical leads C2A), wherein each of the plurality of first electrodes is spaced apart from each of the plurality of second electrodes in a vertical direction (Figure 2), the first electrode and second electrode both have a grating shape (Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Armstrong with the plurality of first and second electrodes spaced vertically and having a grating shape as taught by Castagnidoli, in order to allow the electrodes to be close to each other while reducing interference and maintaining sensor accuracy, and to evenly cover the toilet with sensors.

Response to Arguments
Applicant’s arguments with respect to claims 1, have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Claim 1, applicant states on page 7 of the remarks “McElroy teaches that the base portion 26 retains any urine on its top surface. In other words, according to McElroy, the base portion 26 is not a liquid-permeable layer and does not include apertures through which excreted urine passes in an up-down direction.” Examiner has set forth a new rejection as shown above in view of De Haan, that teaches the liquid permeable layer with the electrodes on either side.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642